Citation Nr: 1414817	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for polycythemia vera, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and therefore he is presumed to have been exposed to herbicides.  

2.  The most probative evidence of record demonstrates that the Veteran's polycythemia vera is etiologically related to his in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for polycythemia vera are met.  38 U.S.C.A. §§ 1110, 1116(f) 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board grants entitlement to service connection for polycythemia vera, which constitutes a complete grant of the Veteran's claim, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Exposure to certain herbicide agents shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f) (2013).

The Veteran asserts that his polycythemia vera is related to his period of active service, to include his herbicide exposure.  Private treatment records indicate that the Veteran has been diagnosed with polycythemia vera.  As such, Shedden element (1) has been demonstrated.

The Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, pursuant to 38 U.S.C.A. § 1116(f) (2013), herbicide exposure is presumed and Shedden element (2) has been satisfied.  

Concerning Shedden element (3), a nexus between the Veteran's in-service herbicide exposure and his current polycythemia vera, the Board notes that there are positive nexus opinions of record.  An October 2009 treatment record by Dr. Green, D.O., indicated that it was notable that the Veteran had served in Vietnam and that it was entirely possible that he had been exposed to chemicals during his tour of duty which may have contributed to his myeloproliferative disorder (polycythemia vera is categorized as a myeloproliferative disorder).  Also of record are several letters from Dr. Webb, M.D., the Veteran's primary care physician.  In the most recent letter, dated August 2012, Dr. Webb noted that the Veteran was previously evaluated by a hematologist who believed that chemical exposure during the Veteran's tour in Vietnam, specifically Agent Orange, had contributed to his current medical condition.  Dr. Webb went on to reason that given the lack of other possible etiologies for his condition and the mounting evidence that Agent Orange has been implicated in other cases of polycythemia, the Veteran's exposure would make the most sense for a cause and effect relationship.  Dr. Webb opined that, based on his review of the Veteran's records, he concurred that the Veteran's Vietnam exposure was at least as likely as not to be contributory to his current medical condition.  In the absence of any contrary nexus evidence, the Board finds the private physicians' opinions to be the most probative evidence concerning the etiology of the Veteran's polycythemia vera.  Accordingly, the Board finds Shedden element (3) has been satisfied.

Resolving all doubt in favor of the Veteran, service connection for polycythemia vera is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for polycythemia vera is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


